Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is response to the application filed on 08/27/2021.
Claims 1-18 are pending in this Office Action. Claims 1, 9 and 16 are independent claims.
Priority
Applicant’s claim for the benefit of a prior-filed application a continuation of 16189571, filed 11/13/2018 ,now U.S. Patent #11182434 and 16189571 Claims Priority from Provisional Application 62696185, filed 07/10/2018 16189571 Claims Priority from Provisional Application 62686587, filed 06/18/2018 16189571 Claims Priority from Provisional Application 62586754, filed 11/15/2017, under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged. 
Information Disclosure Statement
The information disclosure statements filed 08/27/2021, 1/01/2021, 01/04/2022, 03/25/2022 , 08/24/2022 are in compliance with 37 CFR 1.97(c) and therein have been considered. Its corresponding PTO-1449 have been electronically signed as attached.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 11182434. Although the claims at issue are not identical, they are not patentably distinct from each other because they are substantially similar in scope and they use the same limitations. Especially, the U.S. Patent No. 11182434 discloses more details in logic assets with the application scenario. Therefore, it would have been obvious to one of ordinary skill in the art to realize that claims 1-20 of the instant application is fully disclosed by the U.S. Patent No. 11182434.

The following table shows the claims in Instant Application that are rejected by corresponding claim(s) in U.S. Patent No. 11182434.
Instant Application
U.S. Patent No. 11182434
1. A computer-implemented method comprising: 
providing, by one or more processors, a plurality of time series, each time series comprising a plurality of values of a metric and a corresponding timestamp for each value of the metric, the plurality of values being indexed in order of the timestamps; 
for each time series, maintaining, by the one or more processors, time-series metadata comprising a value of a newest timestamp in the time series; 
receiving, by the one or more processors, a query, the query comprising a time selector for selecting entries in the plurality of time series within a time period; 
filtering, by the one or more processors, the plurality of time series based on the newest timestamp in the time series and the time selector to obtain a reduced set of time series; and 
performing, by the one or more processors, the query on the reduced set of time series.
3. A method, comprising: 









receiving a query, the query comprising a set of query metadata and a query time range; 

scanning a metadata catalog based at least in part on the set of query metadata and the query time range, 




wherein the metadata catalog comprises a plurality of metadata entries corresponding to a respective plurality of metrics time series, 
wherein a metadata entry corresponding to a metrics time series comprises: (1) a set of identifying metadata, (2) a first field corresponding to a first timestamp tracked for the metrics time series that indicates a first time that a data point was observed for the metrics time series, and (3) a second field corresponding to a second timestamp tracked for the metrics time series that indicates a last time that a data point was observed for the metrics time series, 
wherein the first timestamp and the second timestamp define an active interval of time associated with the metrics time series, and wherein the scanning of the metadata catalog comprises determining that: at least a portion of the set of identifying metadata in the metadata entry corresponding to the metrics time series matches at least a portion of the set of query metadata; and 
the active interval of time defined by the first and second timestamps in the metadata entry corresponding to the metrics time series intersects with the query time range; and 
based at least in part on the scanning, returning the metrics time series.
2. The method as recited in claim 1, wherein the time-series metadata is maintained in an entry in a metadata catalog, wherein filtering the plurality of time series comprises: accessing the metadata catalog to obtain the newest timestamp in the metadata catalog.





3. The method as recited in claim 2, further comprising: 
periodically analyzing the metadata catalog to determine time series with the newest timestamp that is outside a predetermined time period; and 
marking the determined time series as not current in the metadata catalog.

4. The method as recited in claim 3, further comprising: 
receiving a new query for a time interval within the predetermined time period; and 
discarding from analysis of the new query the time series marked as not current.

5. The method as recited in claim 3, further comprising: 
moving the determined time series to an archival metadata catalog.

6. The method as recited in claim 2, wherein the metadata catalog utilizes a hierarchical caching scheme with frequently accessed time series cached for quick access.

7. The method as recited in claim 2, further comprising: 
maintaining a time level indexing for the metadata catalog, the time level indexing being for a granularity of a predefined time period.

8. The method as recited in claim 1, further comprising: 
for each time series, maintaining time-series metadata comprising a value of an oldest timestamp in the time series.








4. The method of claim 3, wherein scanning the metadata catalog comprises filtering out metrics time series in the plurality whose active interval of time does not intersect with the query time range.
9. A system comprising: 
a memory comprising instructions; and 
one or more computer processors, wherein the instructions, when executed by the one or more computer processors, cause the system to perform operations comprising: 
providing a plurality of time series, each time series comprising a plurality of values of a metric and a corresponding timestamp for each value of the metric, the plurality of values being indexed in order of the timestamps; 
for each time series, maintaining time-series metadata comprising a value of a newest timestamp in the time series; 
receiving a query, the query comprising a time selector for selecting entries in the plurality of time series within a time period; 
filtering the plurality of time series based on the newest timestamp in the time series and the time selector to obtain a reduced set of time series; and 
performing the query on the reduced set of time series.
1. A system, comprising: a processor configured to: 













receive a query, the query comprising a set of query metadata and a query time range; 

scan a metadata catalog based at least in part on the set of query metadata and the query time range, 



wherein the metadata catalog comprises a plurality of metadata entries corresponding to a respective plurality of metrics time series, 
wherein a metadata entry corresponding to a metrics time series comprises: (1) a set of identifying metadata, (2) a first field corresponding to a first timestamp tracked for the metrics time series that indicates a first time that a data point was observed for the metrics time series, and (3) a second field corresponding to a second timestamp tracked for the metrics time series that indicates a last time that a data point was observed for the metrics time series, 
wherein the first timestamp and the second timestamp define an active interval of time associated with the metrics time series, and wherein the scanning of the metadata catalog comprises determining that: at least a portion of the set of identifying metadata in the metadata entry corresponding to the metrics time series matches at least a portion of the set of query metadata; and 
the active interval of time defined by the first and second timestamps in the metadata entry corresponding to the metrics time series intersects with the query time range; and based at least in part on the scanning, return the metrics time series; and 
a memory coupled to the processor and configured to provide the processor with instructions.




10. The system as recited in claim 9, wherein the time-series metadata is maintained in an entry in a metadata catalog, wherein filtering the plurality of time series comprises: 
accessing the metadata catalog to obtain the newest timestamp in the metadata catalog.

11. The system as recited in claim 10, wherein the instructions further cause the one or more computer processors to perform operations comprising: 
periodically analyzing the metadata catalog to determine time series with the newest timestamp that is outside a predetermined time period; and 
marking the determined time series as not current in the metadata catalog.

12. The system as recited in claim 11, wherein the instructions further cause the one or more computer processors to perform operations comprising: 
receiving a new query for a time interval within the predetermined time period; and 
discarding from analysis of the new query the time series marked as not current.

13. The system as recited in claim 11, wherein the instructions further cause the one or more computer processors to perform operations comprising: 
moving the determined time series to an archival metadata catalog.

14. The system as recited in claim 10, wherein the metadata catalog utilizes a hierarchical caching scheme with frequently accessed time series cached for quick access.

15. The system as recited in claim 10, wherein the instructions further cause the one or more computer processors to perform operations comprising: 
maintaining a time level indexing for the metadata catalog, the time level indexing being for a granularity of a predefined time period.
2. The system of claim 1, wherein scanning the metadata catalog comprises filtering out metrics time series in the plurality whose active interval of time does not intersect with the query time range.
16. A tangible machine-readable storage medium including instructions that, when executed by a machine, cause the machine to perform operations comprising: 
providing a plurality of time series, each time series comprising a plurality of values of a metric and a corresponding timestamp for each value of the metric, the plurality of values being indexed in order of the timestamps; 
for each time series, maintaining time-series metadata comprising a value of a newest timestamp in the time series; 
receiving a query, the query comprising a time selector for selecting entries in the plurality of time series within a time period; 
filtering the plurality of time series based on the newest timestamp in the time series and the time selector to obtain a reduced set of time series; and 
performing the query on the reduced set of time series.



































17. The tangible machine-readable storage medium as recited in claim 16, wherein the time-series metadata is maintained in an entry in a metadata catalog, wherein filtering the plurality of time series comprises: accessing the metadata catalog to obtain the newest timestamp in the metadata catalog.

18. The tangible machine-readable storage medium as recited in claim 17, wherein the machine further performs operations comprising: 
periodically analyzing the metadata catalog to determine time series with the newest timestamp that is outside a predetermined time period; and 
marking the determined time series as not current in the metadata catalog.

19. The tangible machine-readable storage medium as recited in claim 18, wherein the machine further performs operations comprising: 
receiving a new query for a time interval within the predetermined time period; and 
discarding from analysis of the new query the time series marked as not current.

20. The tangible machine-readable storage medium as recited in claim 18, wherein the machine further performs operations comprising: 
moving the determined time series to an archival metadata catalog.
5. A computer program product embodied in a non-transitory computer readable storage medium and comprising computer instructions for: 








receiving a query, the query comprising a set of query metadata and a query time range; 
scanning a metadata catalog based at least in part on the set of query metadata and the query time range, 



wherein the metadata catalog comprises a plurality of metadata entries corresponding to a respective plurality of metrics time series, 
wherein a metadata entry corresponding to a metrics time series comprises: (1) a set of identifying metadata, (2) a first field corresponding to a first timestamp tracked for the metrics time series that indicates a first time that a data point was observed for the metrics time series, and (3) a second field corresponding to a second timestamp tracked for the metrics time series that indicates a last time that a data point was observed for the metrics time series, 
wherein the first timestamp and the second timestamp define an active interval of time associated with the metrics time series, and wherein the scanning of the metadata catalog comprises determining that: at least a portion of the set of identifying metadata in the metadata entry corresponding to the metrics time series matches at least a portion of the set of query metadata; and 
the active interval of time defined by the first and second timestamps in the metadata entry corresponding to the metrics time series intersects with the query time range; and based at least in part on the scanning, returning the metrics time series.

6. The computer program product of claim 5, wherein scanning the metadata catalog comprises filtering out metrics time series in the plurality whose active interval of time does not intersect with the query time range.


“Omission of element and its function in combination is obvious expedient if the remaining elements perform same functions as before.” See In re Karlson (CCPA) 136 USPQ 184, decide Jan 16, 1963, Appl. No. 6857, U.S. Court of Customs and Patent Appeals.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
As per claims 1, 4, 9, 12, 17 and 20, the claims recite the subject matter of “asset paths”.
The phrase “asset paths within the datasources” appears a few occasions in the specifications. Though the specification describes asset as data or files by example, however, specification does not describe what is a path for the data or files within datasources on which a search query may apply. 
Further per claims 1, 9 and 17, the subject matter of “a resource location within one of the plurality of datasources” is recited. However, nowhere in the specification is the “resource location” nor “a resource location within one of the plurality of datasources” described. 
The dependent claims 2-8, 10-16 and 18-20 directly or indirectly depend upon claims 1, 9 and 17, respectively and inherit the deficiency of being indefinite. The claims are rejected along the same rationale that rejected claims 1, 9 and 17, respectively, accordingly.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37CPR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5, 9-13 and 16-20 are rejected under 35 U.S.C. § 103 as being unpatentable over
Corley et al.: "METHOD AND APPARATUS FOR DETERMINING TIME VARYING THRESHOLDS FOR MONITORED METRICS", (U.S. Patent Application Publication 20040088406 A1, DATE PUBLISHED 2004-05-06 and DATE FILED 2002-10-31, hereafter “Corley”), in view of 
Oliner et al.: "EVENT FORECASTING", (U.S. Patent Application Publication 20180218269 A1, DATE PUBLISHED 2018-08-02 and DATE FILED 2017-01-30, hereafter “Oliner”).

As per claim 1, Corley teaches a computer-implemented method comprising: 
providing, by one or more processors, a plurality of time series, each time series comprising a plurality of values of a metric and a corresponding timestamp for each value of the metric, the plurality of values being indexed in order of the timestamps (See Abstract, [0061] and [0067], values of a given metric are captured over time, the data structure of metric value may take many forms but, a lookup table of metric threshold values is indexed by timestamp and analyzing the stored time series for a given metric to identify any seasonality in the metric values, as previously described above. Any seasonality of the time series of metric values may be noted and stored in a data structure in the storage device 480 for use in performing autocorrelation analysis.); 
for each time series, maintaining, by the one or more processors, time-series metadata comprising a value of a newest timestamp in the time series (See [0048], time varying threshold metric values are indexed based on their relative timestamp or index in the corresponding time series. An indexing on timestamp in which the index is a metadata of the metric and indexed reads on ordered timestamp including a newest); 
receiving, by the one or more processors, a query, the query comprising a time selector for selecting entries in the plurality of time series within a time period (See [0041], the metric values for Thursdays may be selected for input to the neural network. Here selecting values for a time teaches a query/search for the values); and 
filtering, by the one or more processors, the plurality of time series based on the time selector to obtain a reduced set of time series (See [0041], the metric values for Thursdays may be selected for input to the neural network. Here selecting a subset of metric values based on a time is a filtering the values).
However Corley does not explicitly teach filtering of the plurality of time series based on the newest timestamp in the time series.
On the other hand, as an analogous art on time series events and data management, Oliner teaches filtering of the plurality of time series based on the newest timestamp in the time series (See Fig. 6A, [0133], [0185] and [0231], from a time series domain in which numeric values associated with a metric are time stamped to generate a sequence of data points, a listing of recent “tasks and events” and a listing of recent “log entries” for a selected time range above a performance-metric graph for “average CPU core utilization” for the selected time range and a time range picker 612 that enables the user to specify a time range for the search the “historical searches” the user can select a specific time range, or alternatively a relative time range, such as “today,” “yesterday” or “last week.” Here searching the recent tasks and event or today’s reads on filtering of the plurality of time series based on the newest timestamp in the time series).
It would have been obvious to one having ordinary skill in the art at the time of the applicant's application was filed to combine Oliner's teaching with CORLEY reference because Oliner is dedicated to facilitating event forecasting by analyzing to identify leading indicators that indicate a future occurrence of a target event, and CORLEY is dedicated to determining time varying thresholds for monitored metrics, and the combined teaching would have enabled CORLEY to apply Oliner’s analyzing to identify leading indicators to forecast for automating the determining time varying thresholds for monitored metrics.
Corley in view of Oliner further teaches:
performing, by the one or more processors, the query on the reduced set of time series (See Oliner: Figs. 6A-6B, and [0133], a time range picker 612 that enables the user to specify a time range for the searching today’s event and to display a “data summary”).

As per claim 2, Corley in view of Oliner teaches the method as recited in claim 1, 
wherein the time-series metadata is maintained in an entry in a metadata catalog (See Corley: [0061], the thresholds for each predicted metric value may be stored in a lookup table indexed by timestamp. The values stored in timestamped index table teaches the timestamp data, a metadata of the metric values, is maintained in an entry in a metadata catalog), 
wherein filtering the plurality of time series comprises: accessing the metadata catalog to obtain the newest timestamp in the metadata catalog (See Oliner: Figs. 6A-6B, and [0133], a time range picker 612 that enables the user to specify a time range for the searching today’s event. Here “today” is a filter based on timestamp).

As per claim 3, Corley in view of Oliner teaches the method as recited in claim 2, further comprising: 
periodically analyzing the metadata catalog to determine time series with the newest timestamp that is outside a predetermined time period (See Corley: [0038] Once the data is collected over a period of time, the metric's time series is analyzed to detect any seasonality of the metric, i.e. periodically repeating behavior of the metric over time; and Oliner: Figs. 6A-6B, and [0133], a time range picker 612 that enables the user to specify a time range for the searching today’s event. Here “today” is a filter based on timestamp.); and 
marking the determined time series as not current in the metadata catalog (See Corley: Abstract, Correlated historical values of the metric and additional related metrics (cross-correlation) are used as inputs to a feed-forward back propagation neural network, in order to train the network to generalize the behavior of the metric. Historical values falls out the current time range).

As per claim 4, Corley in view of Oliner teaches the method as recited in claim 3, further comprising: 
receiving a new query for a time interval within the predetermined time period (See Oliner: Fig. 6A and [0133], a time range picker 612 that enables the user to specify a time range for the search. For "historical searches" the user can select a specific time range, or alternatively a relative time range, such as "today," "yesterday" or "last week." For "real-time searches," the user can select the size of a preceding time window to search for real-time events); and 
discarding from analysis of the new query the time series marked as not current (See Oliner: Fig. 6A and [0133], a time range picker 612 that enables the user to specify a time range for the search. For alternatively a relative time range of "today," the data outside of current is not selected as discarded).

As per claim 5, Corley in view of Oliner teaches the method as recited in claim 3, further comprising: 
moving the determined time series to an archival metadata catalog (See Corley: [0066], the data collection facility 410 may work in conjunction with the metric monitoring engine 490 to compile one or more time series of values for various monitored metrics and store those time series in the storage device 480).

As per claims 9-13, the claims recite a system comprising: a memory comprising instructions (See Corley: [0022], connected to system bus 206 is memory controller/cache 208, which provides an interface to local memory 209); and one or more computer processors, wherein the instructions, when executed by the one or more computer processors, cause the system (See Corley: [0021] and [0029], a symmetric multiprocessor (SMP) system including a plurality of processors and programs are located on storage devices, such as hard disk drive 326, and may be loaded into main memory 304 for execution by processor) to perform operations comprising the steps of the methods as recited in claims 1-5, respectively, and as rejected above, under 35 U.S.C. § 103 as being unpatentable over Corley in view of Oliner.
Therefore, claims 9-13 are rejected along the same rationale that rejected claims 1-5, respectively.

As per claims 16-20, the claims recite a tangible machine-readable storage medium including instructions that, when executed by a machine, cause the machine (See Corley: [0021] and [0029], a symmetric multiprocessor (SMP) system including a plurality of processors and programs are located on storage devices, such as hard disk drive 326, and may be loaded into main memory 304 for execution by processor) to perform operations comprising the steps of the methods as recited in claims 1-5, respectively, and as rejected above, under 35 U.S.C. § 103 as being unpatentable over Corley in view of Oliner.
Therefore, claims 16-20 are rejected along the same rationale that rejected claims 1-5, respectively.
 
Claims 6 and 14 are rejected under 35 U.S.C. § 103 as being unpatentable over
Corley in view of Oliner, as applied to claims 1-5 and 9-13 above and further in view of
 Li et al.: "DATA CACHING FOR TIME-SERIES ANALYSIS APPLICATION", (U.S. Patent US 10628079 B1, DATE PUBLISHED 2020-04-21 and DATE FILED 2016-05-27, hereafter “Li”).

As per claim 6, Corley in view of Oliner does not explicitly teach the method as recited in claim 2, wherein the metadata catalog utilizes a hierarchical caching scheme with frequently accessed time series cached for quick access.
On the other hand, as an analogous art on time series events and data management, Li teaches the method as recited in claim 2, wherein the metadata catalog utilizes a hierarchical caching scheme with frequently accessed time series cached for quick access (See Fig. 5 and col. 2, lines 6-7, a tree structure of logical timespan segments for a time-series data cache).
It would have been obvious to one having ordinary skill in the art at the time of the applicant's application was filed to combine Li's teaching with Corley in view of Oliner reference because Li is dedicated to management of time-series data in accordance with time-series analysis application programs, Oliner is dedicated to facilitating event forecasting by analyzing to identify leading indicators that indicate a future occurrence of a target event, and CORLEY is dedicated to determining time varying thresholds for monitored metrics, and the combined teaching would have enabled Corley in view of Oliner to utilize Li’s teaching on cataloging timestamps in a hierarchical caching scheme with frequently accessed time series cached for quick access.

As per claim 14, the claim recites a system comprising: a memory comprising instructions (See Corley: [0022], connected to system bus 206 is memory controller/cache 208, which provides an interface to local memory 209); and one or more computer processors, wherein the instructions, when executed by the one or more computer processors, cause the system (See Corley: [0021] and [0029], a symmetric multiprocessor (SMP) system including a plurality of processors and programs are located on storage devices, such as hard disk drive 326, and may be loaded into main memory 304 for execution by processor) to perform operations comprising the steps of the method as recited in claim 6, and as rejected above, under 35 U.S.C. § 103 as being unpatentable over Corley in view of Oliner and further in view of Li.
Therefore, claim 14 is rejected along the same rationale that rejected claim 6.

Claims 7-8 are rejected under 35 U.S.C. § 103 as being unpatentable over
Corley in view of Oliner, as applied to claims 1-5 and 9-13 above and further in view of
Kim et al.: "TEMPLATE DRIVEN REPORTING SYSTEM FOR A LONGITUDINAL DATABASE", (U.S. Patent US 11011255 B1, DATE PUBLISHED 2021-05-18 and DATE FILED 2015-12-30, hereafter “Kim”).

As per claim 7, Corley in view of Oliner does not explicitly teach the method as recited in claim 2, further comprising: 
maintaining a time level indexing for the metadata catalog, the time level indexing being for a granularity of a predefined time period.
However, as an analogous art on time series event records, Kim teaches the method as recited in claim 2, further comprising: 
maintaining a time level indexing for the metadata catalog, the time level indexing being for a granularity of a predefined time period (See col. 15, lines 61-63 and col. 7, line 29 – col. 8, line 4, generating a temporal location index for the time-ordered sequence of the plurality of medical events; and a user can create an variable expression to determine a patient or group of patients age over a time frame and as time granularity of the specified time frame returned by the operators 702 can be in days, weeks, months, years, etc.).
It would have been obvious to one having ordinary skill in the art at the time of the applicant's application was filed to combine Kim's teaching with Corley in view of Oliner reference because Kim is dedicated to deriving a patient level longitudinal database for rapid cycle analytics, Oliner is dedicated to facilitating event forecasting by analyzing to identify leading indicators that indicate a future occurrence of a target event, and CORLEY is dedicated to determining time varying thresholds for monitored metrics, and the combined teaching would have enabled Corley in view of Oliner to granularize timestamps of time series events data for a rapid cycle analysis of the time events data. 

As per claim 8, Corley in view of Oliner and further in view of Kim teaches the method as recited in claim 1, further comprising: 
for each time series, maintaining time-series metadata comprising a value of an oldest timestamp in the time series (See col. 15, lines 61-63 and col. 7, line 29 – col. 8, line 4, generating a temporal location index for the time-ordered sequence of the plurality of medical events. A time ordered sequenced time series event data in a temporal index suggests an oldest record in the time-ordered index).

As per claims 15-16, the claims recite a system comprising: a memory comprising instructions (See Corley: [0022], connected to system bus 206 is memory controller/cache 208, which provides an interface to local memory 209); and one or more computer processors, wherein the instructions, when executed by the one or more computer processors, cause the system (See Corley: [0021] and [0029], a symmetric multiprocessor (SMP) system including a plurality of processors and programs are located on storage devices, such as hard disk drive 326, and may be loaded into main memory 304 for execution by processor) to perform operations comprising the steps of the methods as recited in claims 7-8, respectively, and as rejected above, under 35 U.S.C. § 103 as being unpatentable over Corley in view of Oliner and further in view of Kim.
Therefore, claims 15-16 are rejected along the same rationale that rejected claims 7-8, respectively.
Related Prior Arts
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the PTO-892 Notice of Reference Cited. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUEN S LU whose telephone number is (571)272-4114. The examiner can normally be reached on M-F, 8-19, Mid-Flex 2 hours.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mrs. Tamara T Kyle can be reached on 571-272-4241. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KUEN S LU /Kuen S Lu/
Art Unit 2156
Primary Patent Examiner
August 27, 2022